NUMBER 13-05-633-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
RUBEN ALVEAR, ET AL.,        Appellants,
 
                                           v.
 
A. W. CHESTERTON, ET AL.,                                    Appellees.
 
 
 
                  On appeal from the 319th
District Court
                           of Nueces
County, Texas.
 
 
 
                     MEMORANDUM OPINION
 
             Before Justices Hinojosa, Rodriguez
and Castillo
                       Memorandum Opinion Per
Curiam
 
Appellants, RUBEN ALVEAR, ET AL., attempted to perfect
an appeal from an order entered by the 319th District Court of Nueces County, Texas, in cause no. 98-05955-G.  The clerk=s record was received on April 28,
2006.  




Upon review of the clerk=s record, it appeared
that the order from which this appeal was taken was not a final appealable
order.  Pursuant to Tex. R. App. P. 42.3, notice of this
defect was given so that steps could be taken to correct the defect, if it
could be done.  Appellants were advised
that, if the defect was not corrected within ten days from the date of receipt
of this notice, the appeal would be dismissed for want of jurisdiction.  Appellants failed to file a response as
requested by this Court=s notice. 
The Court, having considered the documents on file and appellants= failure to respond to
this Court=s notice, is of the
opinion that the appeal should be dismissed for want of jurisdiction. The
appeal is hereby DISMISSED FOR WANT OF JURISDICTION.
PER CURIAM
 
Memorandum Opinion
delivered and
filed this the 1st
day of June, 2006.